Citation Nr: 0832055	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-24 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board notes that a February 1999 rating decision denied 
service connection for a right knee disability, to include as 
secondary to service-connected disability, on the basis that 
the claim was not well grounded.  The veteran was notified of 
the February 1999 rating decision via a letter dated February 
18, 1999.  The appellant did not perfect an appeal of this 
decision, and it became final one year from the date of 
notice.  38 U.S.C.A. § 7105.  However, Section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), eliminated well groundedness 
from the standard of review of claims for VA benefits, and 
provided that a claim for benefits denied on the basis of not 
being well grounded, which became final during the period 
beginning on July 14, 1999 and ending November 9, 2000, 
should be readjudicated as if the denial had not been made.  
See Section 7(b) of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The February 1999 rating decision became final 
during this specific period.  Therefore, when the veteran 
filed to reopen his previously-denied claim of entitlement to 
service connection for a right knee disability, in December 
2002, the RO undertook readjudication of the claim on the 
merits in the July 2003 rating decision on appeal.

This matter was previously before the Board in April 2007 and 
was remanded for further development.  After completing the 
requested development to the extent possible, an April 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  

The Board also remanded, in April 2007, the issues of 
entitlement to an evaluation in excess of 30 percent for 
emphysema, prior to August 20, 2003, entitlement to an 
evaluation in excess of 60 percent for emphysema, from 
August 20, 2003, entitlement to an evaluation in excess of 10 
percent for right foot disability, entitlement to an 
evaluation in excess of 10 percent for left knee disability, 
entitlement to a compensable evaluation for residuals of a 
right inguinal hernia repair, for the RO to issue a statement 
of the case.  An April 2008 statement of the case denied 
increased evaluations for all of the above listed increased 
rating issues, except the issue of entitlement to an 
evaluation in excess of 10 percent for right foot disability.  
A letter to the veteran, dated May 24, 2008, informed the 
veteran of the April 2008 statement of the case and advised 
him to file a formal appeal, via a VA Form 9, to complete his 
appeal.  The record does not reflect that the veteran 
submitted a VA Form 9/substantive appeal.  Therefore, these 
issues have not been perfected for appellate consideration 
and are not before the Board.

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for right foot disability, the record reflects 
that the veteran filed a notice of disagreement with the July 
2003 rating decision.  The RO issued a statement of the case 
in September 2005 that denied an evaluation in excess of 10 
percent for the veteran's service-connected right foot 
disability.  A letter to the veteran, dated September 14, 
2005, informed the veteran of the September 2005 statement of 
the case and advised him to file a formal appeal, via a VA 
Form 9, to complete his appeal.  The record does not reflect 
that the veteran submitted a substantive appeal.  Therefore, 
this issue has not been perfected for appellate consideration 
and is not before the Board.

The Board notes that a letter to the veteran's 
representative, dated May 24, 2008, advised the 
representative that he had 60 days to submit additional 
argument.  Sixty days has past and the record does not 
reflect that the veteran's representative submitted further 
argument.


FINDING OF FACT

A right knee disability has not been shown by the competent 
clinical evidence of record to be causally related to the 
veteran's active service, nor causally related to, or 
aggravated by, a service-connected disability, and arthritis 
was initially demonstrated years after service.




CONCLUSION OF LAW

A right knee disability, including arthritis, was not 
incurred in, or aggravated by active service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of 
letters to the appellant dated in March 2003, March 2006, 
August 2006, and April 2007.  These letters informed him of 
what evidence was required to substantiate his service 
connection claim, including on a secondary basis, and of his 
and VA's respective duties for obtaining evidence.  
Additionally, the veteran was informed as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in April 2008).  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
notes that the veteran indicated that there were no private 
records to obtain because he was only treated by VA.  See 
Statement in support of his claim, dated in April 2003.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).  In this case, VA 
joints examinations were scheduled in April 2006 and May 
2006, and the record indicates that the veteran failed to 
appear for each examination.  A letter to the veteran dated 
in April 2006 advised him that the examination was important, 
and without it, his claim could be denied.  He was also 
advised to contact the medical facility if he was not able to 
report to the examination.  Documents of record indicate that 
the letters to the veteran advising him of the April 2006 and 
May 2006 VA examinations were not returned and the veteran 
did not contact the VA.  See Failure to Report notes for VA 
examinations in April and May 2006.  Neither the veteran nor 
his representative has provided an "adequate reason" or "good 
cause" for the veteran's failure to report to be examined in 
2006.  The veteran was contacted regarding the time and place 
to appear for VA examination and has since made no contact 
with VA to schedule another appointment.  

The Board notes that the record raises the question of 
whether notices for the 2006 VA examinations were sent to the 
veteran's last known address.  In this regard, a VA Form 21-
4142, signed and dated by the veteran in April 2005, notes a 
certain address in Wisconsin.  A VA Form 119, Report of 
Contact, dated in July 2005, indicates that the veteran 
contacted the RO about missing an examination and that new 
correspondence was to be sent via mail (to the address noted 
in the April 2005 VA Form 21-4142).  The record reflects that 
the veteran then appeared for a VA respiratory examination 
later in July 2005.  The April 2006 letter notifying the 
veteran that a VA examination would be scheduled, and the 
importance of reporting for such examination, was sent to the 
address indicated on the April 2005 VA Form 21-4142 and the 
July 2005 VA Form 119.  Thereafter, a Report of Contact with 
the veteran's representative, dated in August 2006, reflects 
that the veteran's address was updated.  The Board notes that 
the veteran has an obligation to change/update his address 
with VA.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  As VA did not receive notice of 
his address change prior to the notice letters regarding the 
April and May 2006 VA joints examinations, the Board finds 
that notice of these examinations was sent to the veteran's 
last known address.  In this regard, the Board notes that 
there is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no such 
clear evidence to rebut the presumption of notification in 
this case.  The Board further notes that the record does not 
reflect that the veteran requested another examination.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

Further, in this case, while the record clearly reflects that 
the veteran currently has a right knee disability, there is 
no competent medical evidence that it is in any way 
associated with an established event, injury, or disease in 
service.  Under these circumstances, there is no duty on the 
part of the VA to provide a medical examination, because as 
in Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disability in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disability, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain evidence that establishes that the veteran has a 
right knee disability that is related to service or any 
incident therein.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d).  In the absence of corroborating evidence 
establishing that the veteran suffered an event, injury or 
disease in service, a current examination and opinion 
regarding direct service connection could do no more than 
speculate that a currently diagnosed disability was related 
to service based on the veteran's unsubstantiated account of 
service events.  Under these circumstances, the Board 
believes that a VA examination is unnecessary.  The Board 
notes that VA medical opinion has been obtained regarding 
secondary service connection and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis
 
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Service connection may be presumed for 
certain chronic diseases which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
disability resulting from the aggravation of a non-service-
connected condition is also compensable under 38 C.F.R. § 
3.310, to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Harder v. Brown, 5 Vet. App. 
183, 187-89 (1993), see also Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  
§ 3.310, effective October 10, 2006.  71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R.  
§ 3.310 in effect before the change, which favors the 
claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
a right knee disability.  The veteran contends that the pain 
and discomfort in his right knee are secondary to his 
service-connected left knee and right foot disabilities.  See 
Statement in support of his claim, dated in August 2003.

Regarding evidence of a current disability, the medical 
evidence reflects the veteran has right knee degenerative 
joint disease.  See Report of VA examination, conducted in 
May 2003; see also VA X-rays of right knee, dated in November 
2002.  Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

A review of the veteran's service treatment records does not 
reveal complaints of, or findings for, an injury or 
disability regarding the veteran's right knee.  In brief, the 
veteran's right knee was clinically evaluated as normal upon 
entrance to service.  Further, the report of the veteran's 
March 1992 discharge examination did not reflect any 
findings/abnormalities pertinent to his right knee.    

Following service, the claims file reveals that the veteran 
first complained of problems with his right knee in a 
statement received by VA in October 1998.  The Board also 
notes that a VA Form 21-526, Application for VA Compensation, 
received in July 1992 (approximately 3 months after the 
veteran's discharge from service), does not reflect 
complaints related to the veteran's right knee.  A report of 
a VA joints examination, dated in August 1992, reveals no 
right knee complaints or findings related to the veteran's 
right knee.  Upon examination in 1992, the veteran had full 
extension and normal valgus of his right knee.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board notes that the record does not contain 
competent medical evidence, VA or private, linking a current 
right knee disability to service or any incident therein.  
Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that a current right knee disability was 
not incurred in or aggravated by service.  Thus, the 
preponderance of the evidence of record is against a grant of 
service connection on a nonpresumptive direct incurrence 
basis.  

Regarding secondary service connection, the Board notes that 
the competent medical evidence of record does not demonstrate 
that the veteran's right knee degenerative joint disease is 
proximately due to, or aggravated by, a service-connected 
disability.  A VA physician, after reviewing the claims file 
and performing a physical examination of the veteran, opined 
that the veteran's right knee degenerative joint disease "is 
not as likely as not secondary to his left knee."  See 
Report of VA examination, conducted in May 2003.  The VA 
examiner supported this opinion by noting that the veteran 
has no abnormality of alignment or gait.  The Board affords 
the May 2003 VA examination report a high probative value 
because the examiner reviewed the claims file and provided a 
supporting rationale, as discussed above.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  

The Board further notes that there is no competent clinical 
evidence of record, VA or private, linking the veteran's 
current right knee disability to his service-connected right 
foot disability.  Additionally, there is also no competent 
clinical evidence of record which asserts that the veteran's 
service-connected left knee or right foot disability 
aggravates his current right knee disability.  In this 
regard, the Board notes that the veteran's failure to report 
for scheduled VA examinations precluded further development 
in this regard.  Hence, in the absence of any evidence to the 
contrary, the Board concludes that the veteran's right knee 
disability was not aggravated by a service-connected 
disability.  Thus, the preponderance of the evidence of 
record is against a grant of service connection on a 
secondary basis.  The Board will now analyze the veteran's 
claim on a presumptive direct-incurrence basis.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  In 
this regard, the first post-service evidence of arthritis was 
demonstrated upon VA X-ray examination of the right knee, 
dated in November 2002, many years after service.  As such, 
the Board finds that direct service connection on a 
presumptive basis is not warranted.

The Board acknowledges the veteran's own statements that his 
current right knee disability is caused or aggravated by a 
service-connected disability.  However, the veteran has not 
been shown to possess the requisite skills or training 
necessary to be capable of making medical conclusions.  Thus, 
his statements regarding the etiology, or possible 
aggravation, of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

In conclusion, the competent medical evidence of record does 
not relate the veteran's current right knee disability to 
service, nor does it demonstrate that the right knee 
disability is proximately due to, or aggravated by, a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
disability, is denied.





____________________________________________
U. R. POWELL
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


